Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  A period is missing at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thrasher(US 7,275,103) and Hegde(US 2020/0045109).
Regarding claim 1, Thrasher discloses an apparatus comprising: at least one processing device comprising a processor coupled to a memory(Column 6, Lines 25-26, processor coupled to memory); said at least one processing device being configured: to monitor performance of respective ones of a plurality of paths for accessing a logical storage device(Column 4, Lines 19-23, To determine quality of service, performance metrics may be monitored for the paths from SAN application to target storage); and detection of at least one specified condition in the monitored performance relating to at least a subset of the paths(Column 8, Lines 4-8,  There may be a quality of service low threshold that may be used by the selection rules to identify paths currently in use that have fallen below the quality of service low threshold), wherein monitoring performance of respective ones of the plurality of paths for accessing the logical storage device comprises monitoring at least a first path for accessing the logical storage device utilizing the first access protocol and monitoring at least a second path different than the first path for accessing that same logical storage device Column 8, Lines 4-8,  There may be a quality of service low threshold that may be used by the selection rules to identify paths currently in use that have fallen below the quality of service low threshold).
Thrasher does not specifically disclose that responsive to the detection, to switch the logical storage device from utilization of a first access protocol to utilization of a second access protocol different than the first access protocol, wherein switching the logical storage device from utilization of the first access protocol to utilization of the second access protocol comprises switching from utilizing the first path to access the logical storage device to utilizing the second path to access the logical storage device.  However, Thrasher discloses multiple paths to a storage device including one or more network connections to one or more different types of communications networks(Figure 3A, Column 6, Lines 45-47) and Hegde discloses monitoring performance and switching the logical storage device from utilization of the first access protocol to utilization of the second access protocol(Paragraphs 27-28). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Thrasher and Hegde to switch, responsive to the detection, the logical storage device from utilization of a first access protocol to utilization of a second access protocol different than the first access protocol, wherein switching the logical storage device from utilization of the first access protocol to utilization of the second access protocol comprises switching from utilizing the first path of Thrasher to access the logical storage device to utilizing the second path of Thrasher to access the logical storage device. The motivation to do so would be to improve performance. 
Regarding claim 2, Thrasher and Hegde disclose the apparatus of claim 1 wherein the first access protocol comprises a Small Computer System Interface (SCSI) access protocol and the second access protocol comprises a Non- Volatile Memory Express (NVMe) access protocol(Thrasher: Column 14, Lines 60-62, SCSI I/O commands are sent to a target and executed by a logical unit within that target;  Hegde: Paragraph 57, The communications link can be established using various network messaging protocols, or as specified by one or more transfer technology protocols, SCSI and NVMe being well known access protocols and would be obvious to one ordinary skill in the art to use well known protocols for compatibility).
Regarding claim 3, Thrasher and Hegde disclose the apparatus of claim 2 wherein the SCSI access protocol comprises a SCSI over Fibre Channel (SCSI-FC) access protocol and the NVMe access protocol comprises an NVMe over Fabrics (NVMeF) access protocol(Thrasher: Column 6, Lines 5-7, SAN fabric 100 may enable server-to-storage device connectivity through Fibre Channel switching technology).
Regarding claim 4, Thrasher and Hegde disclose the apparatus of claim 1 wherein said at least one processing device comprises at least a portion of at least one host device coupled to a storage system via at least one network(Thrasher: Column 5, 49-53, Lines Paragraph 17, SAN may be described as a high-speed, special-purpose network that interconnects storage devices 304 (e.g. storage devices 304A, 304B, and 304C) with associated data servers (e.g. hosts 302A, 302B, and 302C).
Regarding claim 5, Thrasher and Hegde disclose the apparatus of claim 4 wherein the paths are associated with respective initiator-target pairs and wherein each of a plurality of initiators of the initiator-target pairs comprises a corresponding host bus adaptor of said at least one host device and each of a plurality of targets of the initiator-target pairs comprises a corresponding port of the storage system(Thrasher: Column 14, Lines 27-31, Each host 102 is typically connected to the fabric 100 via one or more Host Bus Adapters (HBAs). SAN fabric 100 may enable server-to-storage device connectivity through Fibre Channel switching technology).
Regarding claim 6, Thrasher and Hegde disclose the apparatus of claim 4 wherein said at least one host device comprises a multi-path layer, the multi-path layer comprising at least one multi-path input-output driver configured to control delivery of input-output operations from said at least one host device to the storage system over selected paths through the network(Thrasher: Column 14, Lines 23-24, Column 5, Lines 32-35; Hosts 102 may run any of a variety of operating systems. Some embodiments may use combinations of two or more mechanisms to create and/or modify paths. In general, embodiments may use any mechanism available in a SAN to modify and/or create paths).
Regarding claim 7, Thrasher and Hegde disclose the apparatus of claim 1 wherein monitoring performance of respective ones of a plurality of paths for accessing a logical storage device comprises: monitoring performance of a first set of paths associated with the first access protocol; and monitoring performance of a second set of paths associated with the second access protocol(Thrasher: Column 4, Lines 19-23, To determine quality of service, performance metrics may be monitored for the paths from SAN application to target storage. Hegde: Paragraphs 27-28, Different protocols can be used for communication).
Regarding claim 8, Thrasher and Hegde disclose the apparatus of claim 7 wherein monitoring performance of at least one of the first and second sets of paths comprises: sending designated access protocol commands over corresponding ones of the paths; measuring response time to the access protocol commands; and repeating the sending and measuring in each of a plurality of monitoring intervals(Thrasher: Column 4, Lines 23-27, Monitored path performance metrics may include directly measured performance metrics (e.g. error metrics and status metrics) and statistical or other performance metrics computed from directly measured attributes collected over a period).
Regarding claim 9, Thrasher and Hegde disclose the apparatus of claim 7 wherein detecting at least one specified condition in the monitored performance relating to at least a subset of the paths comprises: comparing at least one performance measure of the first set of paths associated with the first access protocol to at least one performance measure of the second set of paths associated with the second access protocol; and detecting at least a threshold differential between the performance measures of the first and second sets of paths(Thrasher: Column 4, Lines 23-27, Column 8, Lines 4-8; Monitored path performance metrics may include directly measured performance metrics (e.g. error metrics and status metrics) and statistical or other performance metrics computed from directly measured attributes collected over a period; There may be a quality of service low threshold that may be used by the selection rules to identify paths currently in use that have fallen below the quality of service low threshold).
Regarding claim 10, Thrasher and Hegde disclose the apparatus of claim 1 wherein said at least one processing device is further configured to dynamically switch the logical storage device between utilization of the first and second access protocols over a plurality of access protocol switching instances responsive to detection of respective specified conditions in the monitored performance of paths associated with one of the access protocols relative to the monitored performance of paths associated with the other one of the access protocols(Thrasher: Column 8, Lines 4-8; There may be a quality of service low threshold that may be used by the selection rules to identify paths currently in use that have fallen below the quality of service low threshold; Hegde: Paragraphs 27-28 switching protocols).
Regarding claim 11, Thrasher and Hegde disclose the apparatus of claim 1 wherein said at least one processing device is further configured to monitor the performance of the paths over a plurality of monitoring intervals and for each of one or more of the monitoring intervals to select a particular one of the first and second access protocols for utilization by the logical storage device in that monitoring interval based at least in part on the monitored performance of the paths for at least one previous one of the monitoring intervals((Thrasher: Column 8, Lines 4-8; There may be a quality of service low threshold that may be used by the selection rules to identify paths currently in use that have fallen below the quality of service low threshold; Hegde: Paragraphs 27-28 switching protocols).
Regarding claim 12, Thrasher and Hegde disclose the apparatus of claim 11 wherein selecting a particular one of the first and second access protocols for utilization by the logical storage device in a given one of the monitoring intervals comprises selecting the particular one of the first and second access protocols having a lowest average response time across its associated paths for at least one previous one of the monitoring intervals((Thrasher: Column 8, Lines 4-8; There may be a quality of service low threshold that may be used by the selection rules to identify paths currently in use that have fallen below the quality of service low threshold; Hegde: Paragraphs 27-28 switching protocols).
Regarding claim 13, Thrasher and Hegde disclose the apparatus of claim 1 wherein said at least one processing device is further configured, in conjunction with switching the logical storage device from utilization of the first access protocol to utilization of the second access protocol or vice versa: to temporarily pause sending of input-output operations to the logical storage device; to allow one or more input-output operations previously sent to the logical storage device to complete; to switch the logical storage device between access protocols; and to resume sending of input-output operations to the logical storage device(Hegde: Paragraph 7, switching between objects in a set of objects).
Regarding claim 14, Thrasher and Hegde disclose the apparatus of claim 1 wherein monitoring performance of respective ones of a plurality of paths for accessing a logical storage device comprises monitoring fabric performance impact notifications received from one or more switch fabrics(Thrasher: Column 6, 47-50; Storage path monitor 300 may monitor components of one or more paths 340 such as path 340A and path 340B via one or more in-band and/or out-of-band network connections).
Regarding claim 15, Thrasher discloses a computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code, when executed by at least one processing device comprising a processor coupled to a memory and configured to communicate over a network with a storage system, causes said at least one processing device: to monitor performance of respective ones of a plurality of paths for accessing a logical storage device; and detection of at least one specified condition in the monitored performance relating to at least a subset of the paths, to switch the logical storage device from utilization of a first access protocol to utilization of a second access protocol different than the first access protocol for accessing a logical storage device(Column 4, Lines 19-23, To determine quality of service, performance metrics may be monitored for the paths from SAN application to target storage; Column 8, Lines 4-8,  There may be a quality of service low threshold that may be used by the selection rules to identify paths currently in use that have fallen below the quality of service low threshold), wherein monitoring performance of respective ones of the plurality of paths for accessing the logical storage device comprises monitoring at least a first path for accessing the logical storage device utilizing the first access protocol and monitoring at least a second path different than the first path for accessing that same logical storage device Column 8, Lines 4-8,  There may be a quality of service low threshold that may be used by the selection rules to identify paths currently in use that have fallen below the quality of service low threshold).
Thrasher does not specifically disclose that responsive to the detection, to switch the logical storage device from utilization of a first access protocol to utilization of a second access protocol different than the first access protocol, wherein switching the logical storage device from utilization of the first access protocol to utilization of the second access protocol comprises switching from utilizing the first path to access the logical storage device to utilizing the second path to access the logical storage device.  However, Thrasher discloses multiple paths to a storage device including one or more network connections to one or more different types of communications networks(Figure 3A, Column 6, Lines 45-47) and Hegde discloses monitoring performance and switching the logical storage device from utilization of the first access protocol to utilization of the second access protocol(Paragraphs 27-28). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Thrasher and Hegde to switch, responsive to the detection, the logical storage device from utilization of a first access protocol to utilization of a second access protocol different than the first access protocol, wherein switching the logical storage device from utilization of the first access protocol to utilization of the second access protocol comprises switching from utilizing the first path of Thrasher to access the logical storage device to utilizing the second path of Thrasher to access the logical storage device. The motivation to do so would be to improve performance. 
Regarding claim 16, Thrasher and Hegde disclose the computer program product of claim 15 wherein monitoring performance of respective ones of a plurality of paths for accessing a logical storage device comprises: monitoring performance of a first set of paths associated with the first access protocol; and monitoring performance of a second set of paths associated with the second access protocol((Thrasher: Column 4, Lines 19-23, To determine quality of service, performance metrics may be monitored for the paths from SAN application to target storage. Hegde: Paragraphs 27-28, Different protocols can be used for communication).
Regarding claim 17, Thrasher and Hegde disclose the computer program product of claim 15 wherein detecting at least one specified condition in the monitored performance relating to at least a subset of the paths comprises: comparing at least one performance measure of the first set of paths associated with the first access protocol to at least one performance measure of the second set of paths associated with the second access protocol; and detecting at least a threshold differential between the performance measures of the first and second sets of paths(Thrasher: Column 4, Lines 23-27, Column 8, Lines 4-8; Monitored path performance metrics may include directly measured performance metrics (e.g. error metrics and status metrics) and statistical or other performance metrics computed from directly measured attributes collected over a period; There may be a quality of service low threshold that may be used by the selection rules to identify paths currently in use that have fallen below the quality of service low threshold).
Regarding claim 18, Thrasher discloses a method comprising: monitoring performance of respective ones of a plurality of paths for accessing a logical storage device; and detection of at least one specified condition in the monitored performance relating to at least a subset of the paths,; wherein the method is performed by at least one processing device comprising a processor coupled to a memory(Column 4, Lines 19-23, To determine quality of service, performance metrics may be monitored for the paths from SAN application to target storage; Column 8, Lines 4-8,  There may be a quality of service low threshold that may be used by the selection rules to identify paths currently in use that have fallen below the quality of service low threshold), wherein monitoring performance of respective ones of the plurality of paths for accessing the logical storage device comprises monitoring at least a first path for accessing the logical storage device utilizing the first access protocol and monitoring at least a second path different than the first path for accessing that same logical storage device Column 8, Lines 4-8,  There may be a quality of service low threshold that may be used by the selection rules to identify paths currently in use that have fallen below the quality of service low threshold).
Thrasher does not specifically disclose that responsive to the detection, to switch the logical storage device from utilization of a first access protocol to utilization of a second access protocol different than the first access protocol, wherein switching the logical storage device from utilization of the first access protocol to utilization of the second access protocol comprises switching from utilizing the first path to access the logical storage device to utilizing the second path to access the logical storage device.  However, Thrasher discloses multiple paths to a storage device including one or more network connections to one or more different types of communications networks(Figure 3A, Column 6, Lines 45-47) and Hegde discloses monitoring performance and switching the logical storage device from utilization of the first access protocol to utilization of the second access protocol(Paragraphs 27-28). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Thrasher and Hegde to switch, responsive to the detection, the logical storage device from utilization of a first access protocol to utilization of a second access protocol different than the first access protocol, wherein switching the logical storage device from utilization of the first access protocol to utilization of the second access protocol comprises switching from utilizing the first path of Thrasher to access the logical storage device to utilizing the second path of Thrasher to access the logical storage device. The motivation to do so would be to improve performance. 
Regarding claim 19, Thrasher and Hegde disclose the method of claim 18 wherein monitoring performance of respective ones of a plurality of paths for accessing a logical storage device comprises: monitoring performance of a first set of paths associated with the first access protocol; and monitoring performance of a second set of paths associated with the second access protocol(Thrasher: Column 4, Lines 19-23, To determine quality of service, performance metrics may be monitored for the paths from SAN application to target storage. Hegde: Paragraphs 27-28, Different protocols can be used for communication).
Regarding claim 20, Thrasher and Hegde disclose the method of claim 18 wherein detecting at least one specified condition in the monitored performance relating to at least a subset of the paths comprises: comparing at least one performance measure of the first set of paths associated with the first access protocol to at least one performance measure of the second set of paths associated with the second access protocol; and detecting at least a threshold differential between the performance measures of the first and second sets of paths(Thrasher: Column 4, Lines 23-27, Column 8, Lines 4-8; Monitored path performance metrics may include directly measured performance metrics (e.g. error metrics and status metrics) and statistical or other performance metrics computed from directly measured attributes collected over a period; There may be a quality of service low threshold that may be used by the selection rules to identify paths currently in use that have fallen below the quality of service low threshold).
Regarding claim 22, Thrasher and Hegde disclose the method of claim 18 wherein monitoring performance of respective ones of a plurality of paths for accessing a logical storage device comprises monitoring fabric performance impact notifications received from one or more switch fabrics(Thrasher: Column 21, Lines 65-67, SAN access layer 204 may provide notification of SAN events such as the addition or deletion of SAN components such as SAN fabrics, switches and arrays)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 and 22 have been considered but are found persuasive.
Applicant argues that Hegde teaches using different protocols over a single communication link, which is not the same as first and second paths utilizing first and second protocols, respectively.
However, a single communication link does not equate to only 1 path. A single communication link can have multiple paths. Furthermore,  Thrasher discloses multiple paths to a storage device including one or more network connections to one or more different types of communications networks(Figure 3A, Column 6, Lines 45-47). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Thrasher and Hegde to switch, responsive to the detection, the logical storage device from utilization of a first access protocol to utilization of a second access protocol different than the first access protocol, wherein switching the logical storage device from utilization of the first access protocol to utilization of the second access protocol comprises switching from utilizing the first path of Thrasher to access the logical storage device to utilizing the second path of Thrasher.
Thus, Applicant’s arguments are not found persuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/               Primary Examiner, Art Unit 2187